



Exhibit 10.86




This CONFIDENTIAL SETTLEMENT AGREEMENT (this “Agreement”) is made and entered
into as of February 8, 2016 by and between Cablevision Systems Corporation
(“Cablevision”), on the one hand, and Thomas C. Dolan (“Dolan”), on the other
(collectively the “Parties”).


WHEREAS, Dolan filed a certain complaint initiating a lawsuit against
Cablevision Systems Corporation and Rainbow Media Holdings in the Supreme Court
of the State of New York, New York County (the “Court”), on April 15, 2011 (the
“Lawsuit”);


WHEREAS, Rainbow Media Holdings was dismissed as a defendant with prejudice on
April 21, 2015;
    
WHEREAS, on September 16, 2015, Cablevision entered into an Agreement and Plan
of Merger with Altice, N.V. (“Altice”) and Neptune Merger Sub Corp., which
provides for the acquisition by Altice of Cablevision (the “Merger”);
    
WHEREAS, the closing of the Merger is anticipated to occur in the second quarter
of 2016; and


WHEREAS, simultaneously with the execution of this Agreement, Cablevision and
Dolan have executed a joint stipulation (the “Stipulation”) in the form attached
hereto as Exhibit A.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, agreements and representations set forth herein, and for other good
and valuable consideration, the receipt of and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:


1.
Payment, Releases and Dismissal of Lawsuit



a.
Cablevision agrees that it will pay to Dolan $21,000,000.00 (the “Payment”) by
electronic funds transfer according to instructions provided in Exhibit B hereto
within one business day after the date on which the Court enters an order
approving the Stipulation (the “Effective Date”). The Payment shall be in full
and final settlement of the Lawsuit and the released claims, as described in the
Plaintiff’s Release in the form attached as Exhibit C.



b.
As soon as practicable after the execution of this Agreement, Bruch Hanna LLP
(“BH”) (i) shall file the Stipulation with the Court and request that it be
so-ordered and (ii) upon the Effective Date, shall file a Notice of Withdrawal
of Appeal in the form attached hereto as Exhibit D with the Court. The Parties
shall otherwise take all other actions as may be reasonably necessary to secure
the dismissal of the Lawsuit and the withdrawal of Cablevision’s pending appeal
relating to the Lawsuit.



c.
The mutual releases attached hereto as Exhibit C shall automatically go into
effect, without any further action of the Parties, on the Effective Date.



2.
Confidentiality



The Parties agree to keep this Agreement and its terms and conditions strictly
confidential and shall not disclose this Agreement, or its terms and conditions,
to any person or entity in any manner whatsoever for any reason, except that the
Parties shall be entitled to disclose this Agreement and its





--------------------------------------------------------------------------------





terms and conditions (a) to their respective directors, officers, employees,
financial advisors, tax consultants, legal counsel, family and accountants,
provided that each such recipient shall be advised of its confidentiality and
shall agree to be bound by this provision of this Agreement; (b) to a court,
arbitrator or mediator in order to enforce its terms; or (c) as may be required
by applicable law (including securities laws), regulation, or stock exchange
rules and regulations, including in response to a regulator’s request, valid
subpoena, court order, or other compulsory legal process.


3.
Entire Agreement

 
This Agreement represents the full and complete agreement of the Parties with
respect to the subject matter hereof, and supersedes any prior offers or
agreements relating thereto, whether oral or written, the existence and
materiality of which are hereby disclaimed. Each Party hereby acknowledges and
represents that it has not received or relied upon any statements or
representations by the other Party other than those expressly set forth herein.


4.
Applicable Law



This Agreement shall be construed, interpreted, enforced and governed in
accordance with the laws of the State of New York without giving effect to
choice of law provisions that would require the application of the law of any
other jurisdiction.  


5.
Amendment



The Parties agree that this Agreement shall not be amended or modified unless
that amendment or modification is made in writing and executed by each Party.


6.
Costs and Expenses



The Parties understand and agree that each Party shall bear, and be responsible
for the payment of, its own costs, expenses and attorneys’ fees incurred in
connection with the Lawsuit and/or the negotiation, preparation, execution and
implementation of this Agreement.


7.
Representations and Warranties



a.
Each Party represents and warrants to the other that it has been and is
currently represented and advised by its own counsel in connection with the
negotiation and execution of this Agreement.



b.
Dolan represents and warrants to Cablevision that he has not assigned, pledged
or hypothecated, in whole or in part, any or all of the claims, causes of
action, damages or rights of recovery asserted or that could have been asserted
in the Lawsuit.



c.
Each Party represents and warrants to the other that it and its counsel have
participated jointly in the negotiation and drafting of this Agreement. The
Parties agree that, in the event an ambiguity or question of intent or
interpretation arises, (i) this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement; (ii) prior drafts of this Agreement or the fact
that any clauses have been added, deleted or otherwise modified from any prior
drafts of this Agreement shall not be used as an aide of construction or
otherwise constitute evidence of the intent of the Parties; and (iii) no
presumption or burden of proof shall arise favoring or disfavoring any Party
hereto by virtue of such prior drafts.






--------------------------------------------------------------------------------







8.
Miscellaneous



If the Court declines to enter an order approving the Stipulation or fails to
enter an order approving the Stipulation by February 29, 2016, Cablevision and
Dolan shall each, in their sole discretion, have the option to rescind this
Agreement in its entirety, in which event (i) the Parties shall be returned to
their positions as of the date hereof, without prejudice in any way to any
claims, defenses or positions; and (ii) neither this Agreement nor any exhibits
hereto, nor the negotiation hereof, shall be offered or referenced by or
against, or prejudice in any way, any Party.
  
IN WITNESS WHEREOF, the Parties, expressly intending to be legally bound hereby,
have executed this Agreement as of February 8, 2016.


Cablevision Systems Corporation
By: /s/ David Ellen     
Name:     David Ellen                    
Title:      EVP, General Counsel


Thomas Dolan
/s/ Thomas Dolan    





--------------------------------------------------------------------------------





Exhibit A


SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: IAS Part 45
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
x
 
Thomas C. Dolan,
Plaintiff,
-v-
Cablevision Systems Corporation,
Defendant,
:
:
:
:
:
:
:
Index No. 651011/2011


STIPULATION AND [PROPOSED] ORDER OF DISCONTINUANCE


- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
X
 

WHEREAS, the parties to the above-captioned action having reached a settlement,
and no party herein being an infant, an incompetent for whom a committee has
been appointed, or a conservatee;
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the
respective parties herein that the above-captioned action, including all claims
and counterclaims asserted heretofore, be discontinued with prejudice and
without costs to either party as against the other.
Dated:    New York, New York
February __, 2016
Cohen & Marderosian




By: _________________________
                Mark D. Marderosian
One Penn Plaza, Suite 6180
New York, New York 10119
(212) 564-1106
Attorneys for Plaintiff
Bruch Hanna LLP




By: _________________________
                    Gregory S. Bruch
                    Sandra M. Hanna
1250 I Street, NW, Suite 505
Washington, DC 20005
(202) 969-1631
Attorneys for Defendant



SO ORDERED:




                        
Hon. Anil C. Singh, J.S.C.







--------------------------------------------------------------------------------





Exhibit B


Wire Instructions:









--------------------------------------------------------------------------------







Exhibit C


Plaintiff’s Release: Plaintiff, on behalf of himself and his agents, trustees,
consultants, advisors, representatives, heirs, executors, attorneys,
administrators, guardians, estate trustees, successors and assigns, in their
capacities as such, and any person or entity legally entitled to bring a claim
on behalf of Plaintiff against Defendant, hereby releases Defendant and its
current and former employees, officers, directors, shareholders, agents,
servants, representatives, parents, affiliates, subsidiaries, successors,
predecessors, assigns, assignees, advisors, attorneys, and insurers, and each of
its and their respective predecessors, heirs, executors, administrators,
successors and assigns, from all claims and causes of action of every nature and
description, whenever and wherever incurred, and rights and liabilities of any
nature whatsoever, including interest, costs, expenses, administration expenses,
penalties, legal fees and expenses, suspected or unsuspected, whether known or
unknown, whether arising under federal, state, or common law, and whether
direct, indirect, derivative, class or in any other representative capacity,
based upon, relating to, or arising out of the facts and matters alleged, and
all claims that were made or could have been made, in the Lawsuit or relating to
the negotiation, execution and delivery of the settlement agreement to which
this Release is an exhibit, other than the rights provided for therein.


Defendant’s Release: Defendant, on behalf of itself and its current and former
employees, officers, directors, shareholders, agents, servants, representatives,
parents, affiliates, subsidiaries, successors, predecessors, assigns, assignees,
advisors, attorneys, and insurers, and each of its and their respective
predecessors, heirs, executors, administrators, successors and assigns hereby
releases Plaintiff and his agents, trustees, consultants, advisors,
representatives, heirs, executors, attorneys, administrators, guardians, estate
trustees, successors and assigns, in their capacities as such, and any person or
entity legally entitled to bring a claim on behalf of Plaintiff against
Defendant, from all claims and causes of action of every nature and description,
whenever and wherever incurred, and rights and liabilities of any nature
whatsoever, including interest, costs, expenses, administration expenses,
penalties, legal fees and expenses, suspected or unsuspected, whether known or
unknown, whether arising under federal, state, or common law, and whether
direct, indirect, derivative, class or in any other representative capacity,
based upon, relating to, or arising out of the facts and matters alleged, and
all claims that were made or could have been made, in the Lawsuit or relating to
the negotiation, execution and delivery of the settlement agreement to which
this Release is an exhibit, other than the rights provided for therein.







--------------------------------------------------------------------------------





Exhibit D


SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: IAS Part 45
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
x
 
Thomas C. Dolan,


Plaintiff,


-v-


Cablevision Systems Corporation,


Defendant,
:
:
:
:
:
:
:
:
:
:
:
Index No. 651011/2011




NOTICE OF WITHDRAWAL
OF appeal


- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
X
 

PLEASE TAKE NOTICE THAT Defendant, following upon the Court’s entry of an Order
dismissing the above-captioned action with prejudice on February __, 2016,
hereby withdraws its Notice of Appeal to the Appellate Division of the Supreme
Court of the State of New York in and for the First Judicial Department, filed
June 18, 2015, from the Decision and Order of the Supreme Court, New York
County, dated April 21, 2015, and entered and filed in the Office of the Clerk
of New York County on April 22, 2015, that granted, in part, Plaintiff’s motion
for summary judgment (the “Appeal”). The Appeal has not been perfected.
Dated:    New York, New York
February __, 2016
Bruch Hanna LLP




By: _________________________
                    Gregory S. Bruch
                    Sandra M. Hanna
1250 I Street, NW, Suite 505
Washington, DC 20005
(202) 969-1631


Attorneys for Defendant


cc:


Mark D. Marderosian
Cohen & Marderosian
One Penn Plaza, Suite 6180
New York, New York 10119
(212) 564-1106
Attorneys for Plaintiff
 




